Judgment of the Supreme Court, New York County (George Smith, J.), entered on March 10, 1983 and an order of said court (Bruce Wright, J.), entered on May 26, 1983, unanimously affirmed, without costs and without disbursements. The appeal from the order of said court (Bruce Wright, J.), entered on March 3,1983, is dismissed as having been subsumed in the appeal from the order entered on May 26, 1983, without costs and without disburse*602ments. No opinion. Concur — Kupferman, J. P., Sandler, Sullivan, Ross and Lynch, JJ.